UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4866



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BILLY LOUIS CLARKE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (CR-05-23)


Submitted:   May 19, 2006                     Decided:   June 8, 2006


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Morchower, MORCHOWER, LUXTON & WHALEY, Richmond, Virginia,
for Appellant. Paul J. McNulty, United States Attorney, Charles E.
James, Jr., Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Billy Louis Clarke appeals his conviction of one count of

conspiracy to possess with intent to distribute 500 grams or more

of   cocaine   powder,   in   violation   of   21   U.S.C.   §§   841(a)(1),

841(b)(1)(B)(ii), 846 (2000), and one count of attempted possession

with intent to distribute 500 grams or more of cocaine powder, in

violation of § 841(b)(1)(B)(ii) (2000).

           On appeal, Clarke’s only claim is that the evidence was

insufficient to support the jury’s conviction.               In reviewing a

claim of insufficient evidence, “[t]he verdict of a jury must be

sustained if there is substantial evidence, taking the view most

favorable to the Government, to support it.”            Glasser v. United

States, 315 U.S. 60, 80 (1942).           “We have defined ‘substantial

evidence’ as ‘evidence that a reasonable finder of fact could

accept as adequate and sufficient to support a conclusion of a

defendant’s guilt beyond a reasonable doubt.’”           United States v.

Alerre, 430 F.3d 681, 693 (4th Cir. 2005) (quoting United States v.

Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc)).               We “must

consider circumstantial as well as direct evidence, and allow the

government the benefit of all reasonable inferences from the facts

proven to those sought to be established.”              United States v.

Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982).         This court “may not

weigh the evidence or review the credibility of the witnesses.”

United States v. Wilson, 118 F.3d 228, 234 (4th Cir. 1997).             With


                                  - 2 -
these standards in mind, we have reviewed the record and conclude

that the evidence at trial was sufficient to support the jury’s

verdict.

           Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -